    Case 3:21-cv-00296-DWD Document 12 Filed 07/29/21 Page 1 of 3 Page ID #84




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ROBIN ROBINSON,                                   )
                                                      )
           Petitioner,                                )
                                                      )
    vs.                                               )    Case No. 3:21-cv-296-DWD
                                                      )
    ERIC WILLIAMS, 1                                  )
                                                      )
           Respondent.                                )

                                    MEMORANDUM & ORDER

DUGAN, District Judge:



U.S.C. § 2241. (Doc. 1) Robinson claims that th

her for 438 days served. (Doc. 1 at 1) The petition is fully briefed and ripe for decision.

(Docs. 1, 9 & 10) For the following reasons, the petition is due to be denied.

          An inmate may challenge the computation of her sentence by bringing a habeas

petition under 28 U.S.C. § 2241. Clemente v. Allen, 120 F.3d 703, 705 (7th Cir. 1997).



remedy process. Kane v. Zuercher

begins with the inmate presenting her concern informally to BOP staff. 28 C.F.R. § 542.13.

If the issue is not resolved informally, an inmate may file a formal written request using

the BP-9 form directed to the warden of




1   Counsel for Respondent has indicated that Eric Williams serves as the Warden of FCI-Greenville. (Doc.
 Case 3:21-cv-00296-DWD Document 12 Filed 07/29/21 Page 2 of 3 Page ID #85




director using the BP-10 form. 28 C.F.R. § 542.15. If the issue is still not resolved, an inmate

may appeal to the general counsel using the BP-11 form. Id. If at any point an inmate does




       Robinson claims that she has taken the proper steps using the administrative

remedy forms but either has been told that her sentence was calculated correctly or has

received no response at all. (Doc. 1 at 2) She has produced a copy of a document recording

an informal resolution attempt, dated January 25, 2021, but lacking a signature by BOP

staff. (Doc. 1 at 5) She has also supplied two emails she appears to have sent to BOP staff

on March 1 and 4, 2021, respectively, in which she inquired about the status of her BP-9

                                                   to have submitted the BP-9 on February 1,

                                                   formal resolution attempt form on March

15, 2021, which appears to be signed by BOP staff and indicates that a BP-9 was issued to

her on the same day. (Doc. 9 at 10) She also submitted the BP-9 on the same day. (Doc. 9

at 11) Respondent has provided a copy of

an administrative remedy request rece

       Even assuming that Robinson properly submitted informal and formal remedy

requests, there is no evidence that she ever completed the process. Robinson neither

alleges nor provides evidence showing that she appealed to the regional director and

general counsel using the BP-10 and BP-11 forms. Even if her claim that Warden Williams

failed to respond to her initial BP-9 form is true, she should have proceeded with the

                                               2
 Case 3:21-cv-00296-DWD Document 12 Filed 07/29/21 Page 3 of 3 Page ID #86




appeal process as if her BP-9 had been denied. Therefore, the Court finds that Robinson

failed to exhaust her administrative remedies before bringing this petition.



U.S.C. § 2241 is DENIED. The petition is DISMISSED without prejudice. The Clerk is

directed to close this case. Robinson must complete the entire BOP administrative

remedy process, including all available appeals, before refiling her petition.

       SO ORDERED.



       Dated: July 29, 2021


                                                        ______________________________
                                                        DAVID W. DUGAN
                                                        United States District Judge




                                             3
